


110 HR 3098 IH: To amend title 49, United States Code, to provide certain

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3098
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Boren (for
			 himself, Mr. Aderholt, and
			 Ms. Fallin) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to provide certain
		  exemptions to drivers of intrastate commercial motor vehicles engaged in
		  agricultural purposes.
	
	
		1.Exemptions for certain
			 commercial motor vehicle driversSection 31102 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(f)Exemptions for
				certain commercial motor vehicle driversThe Secretary of
				Transportation shall not require a State that receives a grant under this
				section to require drivers of intrastate commercial vehicles engaged in
				agricultural-related purposes to comply with the following provisions of title
				49, Code of Federal Regulation—
					(1)parts 380, 383,
				and 390;
					(2)paragraphs (1),
				(6), or (8) of section 391.11(b) of part 391;
					(3)subparts C, D, E
				(excluding section 391.41 which shall apply to a driver), and F of part
				391;
					(4)part 395;
				and
					(5)sections 396.11,
				396.13, and 396.15, and paragraphs (b) and (c) of section 396.3 of part
				396.
					.
		2.Motor vehicle
			 weight changesStrike section
			 31301(4) of title 49, United States Code, is amended to read as follows:
			
				(4)commercial
				motor vehicle means a motor vehicle used in commerce to transport
				passengers or property that—
					(A)has a gross
				vehicle weight rating or gross vehicle weight of at least 26,001 pounds;
					(B)is designed to
				transport at least 16 passengers, including the driver; or
					(C)is used to
				transport material found by the secretary to be hazardous under section 5103,
				except that a vehicle shall not be included as a commercial motor vehicle under
				this subparagraph if—
						(i)the vehicle is
				transporting material listed as hazardous under section 306(a) of the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9656(a)) and is not otherwise regulated by the Secretary or is
				transporting a consumer commodity or limited quantity of hazardous material as
				defined in section 171.8 of title 49, Code of Federal Regulations; and
						(ii)the Secretary
				does not deny the application of this exception to the vehicle (individually or
				as part of a class of motor vehicles) in the interest of
				safety.
						.
		
